Citation Nr: 0022394	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1971 
and from August 1972 to August 1976.  He died on April [redacted], 
1998, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania, that denied the appellant's claim 
for service connection for the cause of the veteran's death 
and for entitlement to Chapter 35 Dependents Educational 
Assistance benefits.  Although the issue certified on appeal 
includes the question of the appellant's entitlement to 
educational benefits, there is no indication in the record 
that the appellant is seeking such benefits.  Therefore, the 
issue of entitlement to Chapter 35 Dependent's Educational 
Assistance benefits will not be considered at this time.


FINDINGS OF FACT

1.  The veteran died in April 1998, at the age of 49; the 
immediate cause of death was pulmonary embolism due to (or as 
a consequence of) glioblastoma multiforma.  An autopsy was 
not performed.

2.  At the time of the veteran's death he was not service-
connected for any disability.

3.  The appellant has not submitted competent evidence of a 
plausible claim of service connection for the cause of the 
veteran's death.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are devoid of 
complaints, clinical findings or diagnoses of neurological or 
pulmonary problems.  These records include separation 
examinations reports in April 1971 and July 1976 showing 
normal clinical neurological evaluations as well as normal 
evaluations of the lungs and chest. 

On file is the veteran's death certificate, dated in April 
1998, showing that the veteran died on April [redacted], 1998.  
This certificate lists pulmonary embolism as the immediate cause 
of death due to (or a consequence of) glioblastoma 
multiforma.

In June 1998 the appellant filed an Application for 
dependency and indemnity compensation, claiming that the 
cause of the veteran's death was due to service.

In a December 1998 rating decision, the RO denied the 
veteran's claim for service connection for the cause of the 
veteran's death.  The RO stated that the evidence on record 
failed to establish a relationship between the veteran's 
military service and the cause of his death in April 1998. 

In the substantive appeal dated in February 2000, the 
appellant continued her contention that she should be awarded 
dependency and indemnity compensation.  

II.  Legal Analysis

The threshold question to address is whether the appellant's 
claim for service connection for the cause of the veteran's 
death is well grounded, meaning plausible.  The appellant has 
the initial burden of submitting evidence sufficient to 
justify a belief that the claim is well grounded, and if she 
does not do so, there is no duty on the VA to assist her in 
developing the claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service incurrence for a malignant tumor 
will be presumed if it becomes manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (1999).

For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially, it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

For a claim for service connection for the cause of the 
veteran's death to be considered well grounded, there would 
have to be medical evidence that an established service-
connected disability was the principal cause or contributory 
cause of death, or medical evidence linking the actual 
principal or contributory causes of death to service.  
Johnson v. Brown, 8 Vet. App. 423 (1995).

The veteran in the instant case did not have any established 
service-connected disabilities at the time of his death.  His 
service medical records (1967-1976) show that his lungs and 
neurological system were clinically normal during active 
service.

In order for the appellant to establish a well grounded claim 
for service connection for the cause of the veteran's death, 
there would have to be medical evidence that the immediate or 
contributory cause of death (pulmonary embolism, glioblastoma 
multiforma) is linked to his period of service.  Johnson, 
supra.  As discussed above, the veteran's medical records 
indicate no evidence of lung or neurological problems.  In 
short, the claims file contains no medical evidence linking 
the veteran's cause of death to his period of active duty.

The appellant's own statements as to a relationship between 
the veteran's pulmonary embolism, glioblastoma multiforma and 
service are not competent evidence since, as a layman, she 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As no medical evidence of causality has been submitted 
between the veteran's pulmonary embolism, glioblastoma 
multiforma and service, the appellant's claim for service 
connection for the cause of the veteran's death is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).



ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 



- 4 -






- 1 -


